UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4773


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ALLEN WAGER,

                Defendant - Appellant.



                            No. 11-4775


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ALLEN WAGER,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00258-MOC-1; 3:96-cr-00030-MOC-1)


Submitted:   January 17, 2012             Decided:   January 24, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Elizabeth A. Blackwood,
Research and Writing Attorney, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Richard         Allen       Wager    was       sentenced           to    ten     months’

imprisonment            and     thirty-nine             months’           supervised           release

following the revocation of his supervised release.                                            Wager’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious issues for

appeal    but      questioning        whether         the     district          court     imposed     a

substantively           unreasonable             sentence           when        it     imposed       an

additional thirty-nine months of supervision.                                   Although informed

of his right to file a pro se supplemental brief, Wager has not

done so.      We affirm.

              In    reviewing         a    sentence       imposed          upon       revocation     of

supervised         release,      this       court        “takes       a     more       ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’         than        reasonableness                review        for        [G]uidelines

sentences.”             United    States v.             Moulden,       478 F.3d 652,   656

(4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006)).              We will affirm a sentence imposed after

revocation         of     supervised            release        if     it        is     not     plainly

unreasonable.           United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.     2010).          The     first       step       in     this        review        requires     a

determination of whether the sentence is unreasonable.                                         Crudup,
461 F.3d   at     438.        Only      if     the    sentence          is    procedurally        or

substantively           unreasonable         does       the    inquiry           proceed       to   the

                                                  3
second step of the analysis to determine whether the sentence is

plainly unreasonable.           Id. at 438-39.

             A        supervised       release          revocation            sentence       is

procedurally reasonable if the district court considered Chapter

Seven’s     advisory         policy    statement        range     and      the    18    U.S.C.

§ 3553(a)        (2006)      factors     applicable        to        supervised        release

revocation.       See 18 U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at

438-40.      “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”                    Thompson, 595 F.3d at 547

(internal quotation marks omitted).                    A sentence is substantively

reasonable       if    the    district    court        stated    a    proper      basis      for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.              Crudup, 461 F.3d at 440.

             Upon review of the record, we agree with counsel’s

assessment       that     Wager’s     sentence     is     procedurally           reasonable.

Although     counsel          suggests     the         sentence       is      substantively

unreasonable because Wager had been gainfully employed, enrolled

in    substance       abuse    treatment,        and    had     no    contact         with   law

enforcement while on supervised release, we conclude otherwise.

The    district       court     reasonably       found     that       the     sentence       was

necessary        in    light     of    Wager’s         continued        use      of    illegal

substances, and the court acted well within its discretion in

                                             4
declining to reward Wager for his unabated drug use by ending

supervision.      Because the district court articulated a proper

basis for imposing a sentence below the statutory maximum, there

is   no    substantive     error.          Because     Wager’s       sentence      is

procedurally     and   substantively       reasonable,     it   is    not     plainly

unreasonable.

            In    accordance    with   Anders,        we   have      reviewed      the

records in these cases and have found no meritorious issues for

appeal.    Accordingly, we affirm the judgments of the district

court.     This    court   requires    that     counsel     inform      Wager,     in

writing,   of    the   right   to   petition    the    Supreme       Court    of   the

United States for further review.               If Wager requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.              Counsel’s motion must state

that a copy thereof was served on Wager.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                       5